GROSS-UP AGREEMENT
FOR KENNETH T. NEILSON

THIS GROSS-UP AGREEMENT (the “Agreement”), is made this 1 day of December, 2004,
among Hudson United Bancorp and Hudson United Bank (collectively, the
“Company”), New Jersey corporations that maintain principal offices at 1000
MacArthur Boulevard, Mahwah, New Jersey, and Kenneth T. Neilson (the
“Executive”).

        WHEREAS, the Executive is presently an executive officer of the Company;
and

        WHEREAS, the Executive and the Company wish to enter into the Agreement
as provided herein;

        NOW, THEREFORE, for the good and valuable consideration set forth
herein, and to induce the Executive to remain in the employ of the Company, the
Company and the Executive, each intending to be legally bound hereby, agree as
follows:

         1.         Gross-up.  If, for any taxable year, Executive shall be
liable for the payment of an excise tax under Section 4999 or other substitute
or similar tax assessment (the “Excise Tax”) of the Internal Revenue Code of
1986, as amended (the “Code”), including the corresponding provisions of any
succeeding law, with respect to any payments made by the Company to the
Executive as severance, or otherwise, or under any benefit plan of the Company
applicable to the Executive individually or generally to executives or employees
of the Company, then, the Company shall pay to the Executive an additional
amount (the “Gross-Up Payment”) such that the net amount retained by the
Executive, after deduction of any Excise Tax on such payments and benefits and
any federal, state and local income tax and Excise Tax upon the Gross-Up
Payment, shall be equal to the payments made to the Executive as severance, or
otherwise, and the payments and/or benefits due to the Executive under any
benefit plan of the Company.

         2.         Payment.  Each Gross-Up Payment shall be made by domestic
cashier’s or treasurer’s check, certified check or wire transfer, upon the later
of (i) five (5) days after the date the Executive notifies the Company of its
need to make such Gross-Up Payment, or (ii) the date of any payment causing the
liability for such Excise Tax. The amount of any Gross-Up Payment under this
section shall be computed by a nationally recognized certified public accounting
firm designated jointly by the Company and the Executive. The cost of such
services by the accounting firm shall be paid by the Company. If the Company and
the Executive are unable to designate jointly the accounting firm, then the firm
shall be the accounting firm used by the Company at the time of the Executive’s
termination of employment. The Executive shall have the right to require the
Company to make a determination of whether any payments are due hereunder in the
event of a change in the ownership or effective control of the Company, or
change in the ownership of a substantial portion of the assets of the Company
that may trigger an Excise Tax payment. The Company may make Excise Tax payments
directly to the Internal Revenue Service (or local tax authority, if applicable)
on behalf of the Executive.

         3.         Notification.  The Executive shall notify the company in
writing of any claim by the Internal Revenue Service (“IRS”) that, if
successful, would require the payment by the Company of a Gross-Up Payment in
addition to that payment previously paid by the Company pursuant to this
Agreement. Such notification shall be given an soon as practicable but no later
than fifteen (15) business days after the Executive is informed in writing of
such claim and shall apprise the Company of the nature of such claim, the date
on which such claim is requested to be paid, and attach a copy of the IRS
notice. The Executive shall not pay such claim prior to the expiration of the
thirty (30) day period following the date on which the Executive gives such
notice to the Company (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due). If the Company notifies the
Executive in writing prior to the expiration of such period that it desires to
contest such claim, the Executive shall:


(i)   Give the Company any information reasonably requested by the Company
relating to such claim;


(ii)   Take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;


(iii)   Cooperate with the Company in good faith in order effectively to contest
such claim; and


(iv)   Permit the Company to participate in any proceedings relating to such
claim; provided, however that the Company shall pay directly all costs and
expenses (including legal and accounting fees, as well as other expenses and any
additional interest and penalties) incurred by the Executive and the Company in
connection with an IRS levy, contest or claim and provided further that the
Company shall not take any action or fail to make any Gross-Up Payment so as to
cause the assessment of any IRS levy and the Company shall cause any levy so
assessed to be immediately released by payment of the Gross-Up Amount, together
with all costs, interest and penalties.


         4.         Miscellaneous.   This Agreement is the joint and several
obligation of Hudson United Bancorp and Hudson United Bank. The terms of this
Agreement shall be governed by, and interpreted and construed in accordance
with, the laws of New Jersey. This Agreement supersedes all prior agreements and
understandings with respect to the matters covered hereby. The amendment or
termination of this Agreement may be made only in a writing executed by the
Company and the Executive, and no amendment or termination of this Agreement
shall be effective unless and until made in such a writing. This Agreement shall
be binding upon any successor (whether direct or indirect, by purchase, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
assets of the Company. This Agreement is personal to the Executive and the
Executive may not assign any of his rights or duties hereunder but this
Agreement shall be enforceable by the Executive’s legal representatives,
executors or administrators. The Company shall pay all legal fees incurred by
the Executive in connection with the Executive’s good faith enforcement of the
Executive’s legal rights under this Agreement. This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, and it
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart.

        IN WITNESS WHEREOF, the Company has caused this Gross-up Agreement to be
signed by its duly authorized representatives pursuant to the authority of its
Board of Directors’ Compensation Committee, and the Executive has personally
executed this Gross-up Agreement, all as of the day and year first above
written.


ATTEST:



  /s/  Ann LaCarrubba
——————————————
    Ann LaCarrubba
    Assistant Corporate Secretary    
              HUDSON UNITED BANCORP AND
HUDSON UNITED BANK


By:  /s/ John H. Tatigian, Jr.
——————————————
        John H. Tatigian, Jr.,     
        Chairperson, Compensation Committee


WITNESS:


  /s/  Victoria S. Freund
——————————————
    Victoria S. Freund    
              EXECUTIVE


  /s/  Kenneth T. Neilson
——————————————
    Kenneth T. Neilson    
             